Exhibit 10.10

Loan Agreement

dated 31st October 2013

between

Aires International Investment Inc.

Quatisky Building

3rd Floor, P.O. Box 905

Road Town

Tortola

British Virgin Islands

(hereinafter referred to as "Lender")

and

SunVesta Holding AG

Seestrasse 97

CH-8942 Oberrieden

Schweiz

Represented by Josef Mettler & Hans Rigendinger

(hereinafter referred to as "Borrower")

Preamble

On 27th July 2011 the Lender and the Borrower concluded a loan agreement and on
11th May 2012 a

supplement to the loan agreement.

This loan agreement shall fully replace both the said agreements and shall newly
regulate the loan

relationship. The relevant accumulated debt of SunVesta Holding AG of CHF
10,044,370 was taken over

on 31st December 2012 by SunVesta Inc.

The Lender and the Borrower agree the following:



1:

Object of the agreement

The Lender grants the Borrower a loan.



2:

Payment

The first payment on the basis of this new agreement amounting to CHF 300,000.00
was made on

30th January 2013.

As at today's date (31st October 2013) the loan amount is CHF 18,273,719.

The loan may be increased on an ongoing basis.





--------------------------------------------------------------------------------

3:

Interest payments

The Borrower undertakes in respect of the loan, from the time when the first
payment is made, to

pay interest at 7.25% (seven point two five) per year and to credit this to the
loan account on a

quarterly basis.



4:

Repayment and cancellation of the loan

The loan shall not be due for repayment before 31st December 2015 but at the
latest on 31st

December 2020.

It may be cancelled by the Lender within the said period with 90 days' notice.

However, the Borrower may cancel the loan at any time with 90 days' notice and
repay the entire

loan.



5:

Agreement amendment clause / written form clause

The content of this agreement may be renegotiated at any time by agreement of
both parties.

Amendments and / or additions to this agreement must be in written form to be
valid.

Cancellation, modifications and / or additions for this agreement and for
individual liabilities from

it must be in written form in order to be binding.



6:

Declaration of subordination

The Lender declares subordination for the entire loan amount.



7:

Clause concerning waiver of rights

The non-exercise or delayed exercise of one or more rights or legal remedies
from this agreement

shall not count either as a waiver in respect of the corresponding right/rights
or the corresponding

legal remedy/remedies nor as a general waiver of other rights or legal remedies
associated with this

agreement. The rights and legal remedies mentioned in this agreement exist in
addition to the

statutory rights and legal remedies.



8:

Separability clause

If a provision of this agreement is or becomes void or invalid, the remainder of
the agreement shall

not be thereby affected. Void or invalid provisions shall be replaced by such
provisions that come

as close as possible to their economic purpose. The same procedure shall be
applied if a gap in the

contract becomes apparent or if a provision is shown to be impracticable.



9:

Legal choice clause

Swiss law shall apply to this agreement by joint agreement of the parties.

10:     Place of jurisdiction clause





--------------------------------------------------------------------------------

The exclusive place of jurisdiction for all disputes from this agreement shall
be

Oberrieden (ZH).

11:     Duration of the agreement

This agreement shall come into force with backdated effect from 1st January 2013
and it is

concluded for an indefinite period.







For Aires International Investment Inc.

Place and date







For Aires International Investment Inc.

Place and date







For SunVesta Holding AG

Place and date







For SunVesta Holding AG

Place and date



